           Case 1:19-cr-00238-DAD-BAM Document 21 Filed 05/05/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00238-DAD-BAM
12
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           AND ORDER
14
     DARNELL EDWARDS,                                    PROPOSED DATE: August 24, 2020
15                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17
            This case is set for a status conference on May 11, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
20
     after June 1. This order and previous General Orders were entered to address public health concerns
21
     related to COVID-19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
24
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
25
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00238-DAD-BAM Document 21 Filed 05/05/20 Page 2 of 5


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

11 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

12 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

13 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

14 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

15 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

16 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

17 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

18 enduring, barrier to the prompt proceedings mandated by the statutory rules. In light of the societal

19 context created by the foregoing, this Court should consider the following case-specific facts in finding

20 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)
21 (Local Code T4). 1 If continued, this Court should designate a new date for the status conference.

22 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

23 “specifically limited in time”).

24                                               STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
25

26 through defendant’s counsel of record, stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00238-DAD-BAM Document 21 Filed 05/05/20 Page 3 of 5

           1.      By previous order, this matter was set for a status conference on May 11, 2020.
 1

 2         2.      By this stipulation, the parties move to continue the status conference until August 24,

 3 2020, and to exclude time between May 11, 2020, and August 24, 2020.

 4         3.      The parties stipulate, and request that the Court find the following:
 5                 a)      Counsel for defendant desires additional time to consult with his client, to review
 6
           the current charges and conduct additional investigation and research related to the charges, to
 7
           discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial
 8
           motions. In part this is because the government has continued its investigation of the crimes, the
 9
10         government has provided initial and supplemental discovery, and counsel and the defendant will

11         benefit from additional time to consider this material. The parties are also in the early stages of

12         attempting to resolve the case without the need for a trial, but there will not be sufficient clarity
13
           on that effort prior to the May 11, 2019, court date.
14
                   b)      Counsel for defendant believes that failure to grant the above-requested
15
           continuance would deny him the reasonable time necessary for effective preparation, taking into
16
           account the exercise of due diligence.
17

18                 c)      The government does not object to the continuance and joins in the request.

19                 d)      In addition to the public health concerns cited by General Orders 611, 612 and
20         617 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt
21
           in this case because counsel or other relevant individuals have been encouraged to telework and
22
           minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
23
           contact should the hearing proceed. For these reasons, the court encouraged on April 27, 2020,
24

25         the parties to enter this stipulation.

26                 e)      Based on the above-stated findings, the ends of justice are served by continuing

27         the case as requested and outweigh the interest of the public and the defendant in a trial within
28         the original date prescribed by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00238-DAD-BAM Document 21 Filed 05/05/20 Page 4 of 5

                    f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
 1

 2          et seq., within which trial must commence, the time period of May 11, 2020, to August 24, 2020,

 3          inclusive, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), and (B)(iv), because it results

 4          from a continuance granted by the Court at defendant’s request on the basis of the Court’s
 5          finding that the ends of justice served by taking such action outweigh the best interest of the
 6
            public and the defendant in a speedy trial.
 7
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
 8
     Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 9
10 must commence.

11
            IT IS SO STIPULATED.
12

13    Dated: May 4, 2020                                      MCGREGOR W. SCOTT
                                                              United States Attorney
14

15                                                            /s/ David Gappa
                                                              David L. Gappa
16                                                            Assistant United States Attorney

17
                                                              /s/ Dan Harralson
18    Dated: May 4, 2020                                       (authorized on 5/4/20)
                                                               Dan Harralson
19                                                             Counsel for Defendant
                                                               DARNELL EDWARDS
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00238-DAD-BAM Document 21 Filed 05/05/20 Page 5 of 5

                                                   ORDER
 1

 2         IT IS SO ORDERED that the Status Conference is continued from May 11, 2020 to August 24,

 3 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

 4 U.S.C.§ 3161(h)(7)(A), and (B)(iv).

 5 IT IS SO ORDERED.

 6
       Dated: May 5, 2020                              /s/ Barbara   A. McAuliffe         _
 7
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        5
30    PERIODS UNDER SPEEDY TRIAL ACT
